Citation Nr: 1812188	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-24 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spinal stenosis.

2.  Entitlement to a rating in excess of 30 percent for ischeo-rectal abscess.

3.  Entitlement to a rating in excess of 10 percent for a right hand disability.

4.  Entitlement to a rating in excess of 10 percent for a right wrist disability. 

5.  Entitlement to a compensable rating for perianal dermatitis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2011 and August 2012 rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

The October 2011 rating decision granted service connection for a low back disability, rated 20 percent, effective October 22, 2010; assigned separate ratings (10 percent for arthritis of the right hand and fingers, and 10 percent rating for residuals of a right wrist fracture, both effective October 22, 2010) for a wrist and hand disability previously rated as a single entity; and denied an increased rating for ischeo-rectal abscess.  The August 2012 rating decision granted service connection for perianal dermatitis, rated 0 percent, effective December 2, 2011, and denied service connection for a cervical spine disability.  

In a February 2017 decision, the Board remanded the issues on appeal and also denied service connection for a cervical spine disability.  Although a subsequent November 2017 Supplemental Statement of the Case lists the issue of service connection for a cervical spine disability, the Board has already adjudicated this claim.  As such, it is no longer on appeal.

Further, as noted in the Board's February 2017 decision, a September 2016 rating decision granted the Veteran a separate 10 percent rating for right lower extremity radiculopathy and a 0 percent rating for left lower extremity radiculopathy secondary to the service-connected low back disability, both effective May 25, 2016.  The Veteran filed a notice of disagreement (NOD) with the September 2016 decision in November 2016, seeking increased ratings and earlier effective dates for the grants of service connection.  The Agency of Original Jurisdiction (AOJ) has not issued a statement of the case (SOC) in the matter, but has acknowledged receipt of the NOD, and is apparently in the process of obtaining outstanding medical evidence (referred to by the Veteran's attorney in a November 2016 statement) and responding with a SOC.  Under these circumstances, the Board finds that a remand for issuance of a SOC in accordance with Manlicon v. West, 12 Vet. App. 238, 240-41 (1999), is not necessary; the matter is referred to the AOJ for continued appropriate action. 38 C.F.R. § 19.9 (b) (2017).  The Veteran is advised that this matter is not fully before the Board at this time, and will be so only if he timely files a substantive appeal after the SOC is issued.

Similarly, the Board notes that the issue involving entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) is part of a different appeal stream that is currently being developed at the RO at the post-notice of disagreement stage and the RO has not yet issued a statement of the case regarding this claim.  Under these circumstances, the Board finds that a remand for issuance of a SOC in accordance with Manlicon v. West, 12 Vet. App. 238, 240-41 (1999), is not necessary; the matter is referred to the AOJ for continued appropriate action. 

Moreover, the Board' acknowledges that, ordinarily, the issue of a TDIU is found to be part and parcel of increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in his claim for a TDIU (VA Form 21-8940), the Veteran specifically noted that he was unable to obtain or maintain employment, due in part, to his radiculopathy disability.  As noted above, the issues pertaining to the right and left lower extremity radiculopathy are currently being developed by the AOJ and are awaiting a SOC.  As such, the Board declines to take jurisdiction of the TDIU issue at this time as it is inexplicably intertwined with the pending radiculopathy issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has not more nearly approximated forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; he does not have incapacitating episodes which require bed rest prescribed by a physician as a result of his intervertebral disc syndrome.

2.  The Veteran's ischeo-rectal abscess disability has been manifested by symptoms that include occasional involuntary bowel movements necessitating the use of a pad, and constant slight leakage.

3.  The Veteran's service-connected right hand disorder is not manifested by limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; nor impairment analogous to amputation or ankylosis of any finger.

4.  The Veteran's right wrist disability has been manifested by painful limited motion, but without ankylosis of the wrist.

5.  The Veteran's perianal dermatitis has affected less than 5 percent of the entire body and the exposed areas, and has required no more than topical therapy.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent rating for the lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5238 (2017).

2.  The criteria for a rating in excess of 30 percent for ischeo-rectal abscess have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7332 (2017).

3.  The criteria for a rating in excess of 10 percent for the right hand disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5220-5230 (2017).

4.  The criteria for a rating in excess of 10 percent for the right wrist disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5215 (2017).

5.  The criteria for a compensable rating for perianal dermatitis have not been met. 
38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability Ratings-General Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

In DeLuca v. Brown, 8 Vet. App. 202 1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca, 8 Vet. App. 202.

Laws and Analysis for Lumbar Spine Disability Rating

The Veteran maintains that his lumbar spine disorder is more severe than what is contemplated by the currently assigned 20 percent rating.

The Veteran's lumbar spine disability has been rated under DC 5238 for spinal stenosis.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 
Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  When rating degenerative arthritis of the spine (DC 5242), in addition to consideration of rating under the General Rating Formula, rating for degenerative arthritis under DC 5003 should also be considered.  38 C.F.R. § 4.71a.
The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (effective September 26, 2003) provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The relevant evidence includes an October 2010 VA spine examination.  During the evaluation, the Veteran reported that he had daily flare-ups, lasting approximately 5 minutes when bending or sitting in a char.  The symptoms were alleviated by straightening his body.  The Veteran denied any additional loss of motion during these flare-ups.  Upon examination, the Veteran's gait was normal.  Flexion was limited to 50 degrees.  Although pain was present during repetitive use testing, there was no additional limitation or loss of motion.  There were no incapacitating episodes of the spine noted.  

The evidence also includes a December 2011 statement from the Veteran's wife.  The statement indicated that the Veteran used a lumbar pillow due to difficulty with sitting.  

The Veteran submitted a statement dated in January 2012 from Dr. V. D. at Lawnwood Neurosurgery.  The report indicated that the Veteran had worsening back problems in the past 1.5 years.  He complained of low back pain which he rated as a 7-8 out of 10 at the tailbone with no radiation to the legs.  The Veteran indicated that he had difficulty bending over.  Range of motion testing was not conducted by Dr. V. D.  

In a March 2012 treatment record from the Mid-Florida Anesthesia Associates, the Veteran was noted to have a slightly flexed gait.  Range of motion of the lumbar spine was "limited due to increased pain," however, the physician did not indicate the specific degrees of motion.  

The Veteran was afforded a VA spine examination in May 2016.  During the evaluation, the Veteran reported that his back was "getting worse" as he had increased pain that was more constant.  He was now wearing a back brace more consistently since last year.  The Veteran indicated that he was unable to bend
down and sometimes had difficulty picking up objects that fell to the floor.  Upon range of motion testing, forward flexion was limited to 55 degrees.  Pain was noted on examination, but did not result in or cause functional loss.  There was no evidence of pain with weight bearing.  The Veteran was able to conduct repetitive use testing, which did not result in additional loss of function or range of motion. Further, the examiner indicated that the Veteran had IVDS, but did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The VA examiner noted less movement than normal due to ankylosis, adhesions, etc., but separately checked a box indicating there was no ankylosis of the spine.

Pursuant to the Board's February 2017 remand, the Veteran underwent another VA spine examination (Disability Benefits Questionnaire) in August 2017.  During the evaluation, the Veteran reported that his back pain radiated up through his mid-back.  He also reported that he used a back brace and was only able to do mild yard work, but was unable to cut the grass.  The Veteran also stated that he had steroid injections about 6 years ago and had not undergone physical therapy.  He reported that he was able to play golf once every other week using a golf cart.  Flare-ups of the lumbar spine were noted to occur 2-3 time a week and usually lasted a few hours.  He used heating pads and back supports to alleviate his symptoms.  Upon physical examination, forward flexion of the thoracolumbar spine was limited to 50 degrees with pain.  The Veteran was able to conduct repetitive use testing, which did not result in additional loss of function or range of motion.  Additional factors contributing to the Veteran's disability were noted to include " Less movement than normal due to ankylosis, limitation or blocking, adhesions, etc.," however, the examiner specifically indicated that the Veteran did not have ankylosis of the spine.  

The Board notes that in February 2017, the lumbar spine disability issue was remanded because the Board found the May 2016 VA spine examination report to be internally inconsistent.  Specifically, the VA examiner noted "Less movement than normal due to ankylosis, adhesions, etc.," but separately checked a box indicating there was no ankylosis of the spine.  The August 2017 VA examiner noted similar findings.  

Upon further review, the Board finds that these notations by the examiners are not, per se, inconsistent.  Under 38 C.F.R. § 4.45, the factors involved in evaluating, and rating disabilities of the joints include, in pertinent part, less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  In other words, "less movement than normal" may be due to various disorders, but not necessarily solely due to ankylosis of the spine.  Given that the examiners specifically indicated that the Veteran did not have ankylosis of the spine, his decrease in movement was therefore due to other causes.  Further, there is no objective evidence that the Veteran's spine was, in fact, ankylosed.  The Board notes that favorable ankylosis is defined as the fixation of a spinal segment in neutral positon (0 degrees).  38 C.F.R. § 4.71a General Rating Formula for Diseases and Injuries of the Spine, Note 5 (2017).  As there was no evidence presented that showed the Veteran's thoracolumbar spine was in a fixed positon, ankylosis has not been shown.   

Upon review of the evidence of record, the Board finds that a rating in excess of 20 percent under the General Formula is not warranted for the rating period on appeal. In this regard, the evidence during this period shows that the Veteran'[s thoracolumbar range of flexion was no worse than 50 degrees during the appeal period, which is well above 30 degrees, to include after repetitive-use testing. Moreover, at no time was ankylosis of the entire thoracolumbar spine noted.
The Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current schedular disability rating and does not more nearly approximate functional impairment commensurate with disability rating higher than that already assigned for the rating period on appeal. Even when considering the Veteran's pain and functional impairment following bending, the evidence of record does not establish that he has the requisite limitation of lumbar motion to warrant a higher disability rating what is already assigned.  Accordingly, the evidence of record preponderates against the assignment of a disability rating higher than 20 percent for the lumbar spine based on additional functional limitation following repetitive use or flare-ups of the joint for the rating period on appeal.

Further, at no time during the appeal period did the Veteran report experiencing incapacitating episodes requiring bedrest prescribed by a physician as that term defined in the regulations.  38 U.S.C. § 4.71 a, Diagnostic Code 5243.  The Veteran has reported that his back is painful when bending and that he has difficulty picking up objects from the floor.  He also reported some difficulty with yard work; however, there is no evidence in the claims file that bed rest was prescribed by a physician, let alone any incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Accordingly, a higher rating based on incapacitating episodes pursuant to Diagnostic Code 5243 is not warranted. 

For these reasons, the Board finds that a higher disability rating in excess of 20 percent for the Veteran's lumbar spine disability is not warranted.

As noted in the Introduction section above, the issues pertaining to whether higher ratings are warranted for the Veteran's right and left lower extremity radiculopathy disabilities are part of a different appeal stream that are currently being developed at the RO at the post-notice of disagreement stage and the RO has not yet issued a statement of the case regarding these claims.  As such, the Board will not address these issues at this time. 

Laws and Analysis for Ischeo-Rectal Abscess Disability Rating

The Veteran's ischeo-rectal abscess disability is appropriately rated under 38 C.F.R. § 4.114, Code 7332 (for impairment of sphincter control).  In an October 2012 statement, he requested a new VA examination for the ischeo-rectal abscess, asserting he was experiencing increased bouts of involuntary bowel movements, necessitating more frequent pad changes.  The Veteran essentially seeks an evaluation in excess of the currently assigned 30 percent rating.

Under Diagnostic Code 7332 (rectum and anus, impairment of sphincter control), a 30 percent disability rating is warranted for occasional involuntary bowel movements, necessitating wearing of a pad.  A 60 percent disability rating is warranted for extensive leakage and fairly frequent involuntary bowel movements. The maximum 100 percent disability rating is warranted for complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332.

The evidence includes an October 2010 VA examination.  During the evaluation, the Veteran reported hemorrhoids with occasional bleeding.  He also indicated that he had been using pads for stool leakage for approximately 9 years.  The Veteran stated that he changed his pads about 2-3 times a day.  The examiner specifically indicated that the Veteran's extent of fecal leakage was "moderate" with "occasional" leakage requiring the use of pads. 

During a May 2016 VA rectum and anus examination report, the Veteran reported that he had fecal leakage requiring the use of a pad with changes 2-3 times a day.  The Veteran further indicated that he had soft stools with only occasional diarrhea.  He also had hemorrhoids, which caused some bleeding as evidence by a small amount of blood on his pads about 3 times a week.  The examiner indicated that the Veteran's treatment plan included medication (Imodium).  Further, the examiner noted that the Veteran had mild or moderate hemorrhoids.  Regarding impairment of rectal sphincter control, the examiner specifically indicated that the Veteran had "leakage necessitates wearing of pad" and "constant slight leakage."  

The remaining evidence of record has been reviewed, to include VA and private treatment records, but does not specifically address the severity of the Veteran's leakage or frequency of involuntary bowel movements. 

Upon review of all the evidence of record, the Board finds that evidence does not show that the Veteran suffers from "excessive leakage" and fairly frequent involuntary bowel movements as contemplated by the next higher rating under Diagnostic Code 7332.  As indicated above, the Veteran has been found to have "moderate" fecal leakage with only "occasional" leakage requiring the use of pads.  Further, the May 2016 VA examiner specifically indicated that the Veteran's impairment of rectal sphincter control was manifested by "leakage necessitates wearing of pad" and "constant slight leakage."  These are symptoms specifically contemplated under the 10 and 30 percent rating criteria.  

For these reasons, the Board finds that the weight of the evidence does not more closely approximate the criteria for a rating in excess of 30 percent under Diagnostic Code 7332 based on extensive leakage and fairly frequent bowel movements.  See 38 C.F.R. § 4.114, Diagnostic Code 7332.

Laws and Analysis for Right Hand Disability Rating

The Veteran maintains that his right hand disability, diagnosed as degenerative arthritis, is more severe than what is contemplated by the currently assigned 10 percent rating. 

For the minor and major extremities, Diagnostic Code 5228 provides that limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a 10 percent evaluation.  Limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a 20 percent evaluation, the maximum schedular evaluation assignable under this Diagnostic Code.  38 C.F.R. 
§ 4.71a.

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 10 percent for the right hand disability is not warranted.

The evidence includes an October 2010 VA hand examination.  During the evaluation, the Veteran reported that his right hand pain has limited his ability to play golf and bowl.  He did report that he was still able to do some gardening, and chores around the house.  Flare-ups were noted to include increased pain with activities (including golf, gardening, and driving for more than an hour).  The Veteran denied additional limitation of motion during flare-ups.  During the examination, the examiner indicated some decreased strength in the right hand with tenderness on the center of the right palm.  Range of motion testing was normal in all fingers, with some evidence of pain.  There was no gap between the right thumb pad and the fingers.  There was no ankylosis of any digit.  

During a May 2016 VA hand and finger examination, the examiner diagnosed the Veteran with degenerative arthritis of the right hand.  During the evaluation, the Veteran reported that his hand is stiff and ached every morning.  He was still able to eat with his right (dominant) hand and clean himself after a bowel movement.  The Veteran also indicated that he could open a door, but his wife opened water bottles
for him.  He was also able to write, play golf, and drive his vehicle.  Usually, the Veteran reported right hand and finger pain as 4-6 out of 10; when flared-up, the pain increased to 7-8 out of 10.  Upon examination, there were no signs of inflammation, redness, swelling, or local heat.  Regarding, the thumb, the examiner noted that the Veteran was no gap between the pad of the thumb and the fingers.  There was a 2 centimeter gap between the index and ring fingers and the proximal transverse crease of the hand on maximal finger flexion. Extension was to 0 degrees for all fingers.  There was evidence of pain with use of the hand.  The examiner also noted that the thumb and 4 other fingers were tender on the prox, and middle phalanges, and slight tenderness on the finger joints when palpated.  Upon repetitive use testing, there was no additional functional loss or range of motion.  There was no muscle atrophy or ankylosis of the right hand.  

The remaining evidence of record does not address range of motion of the Veteran's digits.  

Upon review of all the relevant lay and medical evidence, the Board finds that the right hand disability does not meet or more nearly approximate the criteria for a rating in excess of 10 percent under Diagnostic Code 5228 because the Veteran has not been shown to have limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

The Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current schedular disability rating and does not more nearly approximate functional impairment commensurate with disability rating higher than that already assigned for the rating period on appeal. Even when considering the Veteran's pain and functional impairment following repetitive use of the hand, the evidence of record does not establish that he has the requisite limitation of motion of the thumb or ankylosis of multiple digits or the thumb to warrant a higher disability rating what is already assigned.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  Under Diagnostic Codes 5220 through 5223, favorable ankylosis of multiple digits contemplates ratings greater than 10 percent; however, the medical evidence in this case does not show that the Veteran has ankylosis of any digits.  The record also does not indicate impairment analogous to ankylosis, or amputation of the fingers and/or entire hand.  Even though the Veteran does have limitation of motion, there is still evidence of motion and functional ability.  As such, a higher rating under these Diagnostic Codes is not warranted.  Moreover, the Veteran has not been found to have ankylosis of the thumb; accordingly, a higher rating under Diagnostic Code 5224 is also not permitted.  

Based on the foregoing, the Board finds that the Veteran's right hand disability has been no more than 10 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  

Laws and Analysis for Right Wrist Disability Rating

The Veteran contends that his right wrist disability warrants a disability rating in excess of 10 percent.  His right wrist disability is rated under Diagnostic Code 5215 for limitation of motion of the wrist.  
Under Diagnostic Code 5215, dorsiflexion less than 15 degrees warrants a 10 percent disability rating and palmar flexion limited in line with the forearm warrants a 10 percent disability rating.  Higher disability ratings of 30, 40, or 50 percent may be assigned for ankylosis of the wrist.  38 C.F.R. § 4.71a. 

In sum, the question for the Board is whether the Veteran's right wrist disability manifests with ankylosis of the wrist.  

The Board finds that the weight of evidence establishes that the Veteran does not meet the criteria for a disability rating in excess of 10 percent for the right wrist disability.

VA examination reports dated in October 2010 and May 2016 show no ankylosis of the right wrist.  Further, during the October 2010 examination, palmar flexion of the right wrist was limited to 80 degrees and dorsiflexion to 70 degrees.  In May 2016, palmar flexion to 60 degrees and dorsiflexion to 50 degrees.

The Board notes that no lay or medical evidence of record shows right wrist manifesting ankylosis.

The Board notes that 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995). However, as the Veteran has been afforded the maximum rating for motion loss, the provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 10 Vet. App. at 85 (consideration of 4.40 and 4.45 is unnecessary where an appellant is in receipt of the maximum rating for limitation of motion).  Moreover, although the Veteran has reported constant pain in the right wrist (4-5 out of 10), he is still able to play golf once a week, drive, and do some chores around the house.  

Based on the evidence cited above, the Board finds that a preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for the Veteran's right wrist disability.  The Veteran's report of right wrist symptoms and some functional limitations are deemed credible, but he has been awarded the maximum available rating for motion loss.  The applicable criteria require ankylosis which is not alleged or show.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied. See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

Laws and Analysis for Perianal Dermatitis Disability Rating

The Veteran essentially maintains that his perianal dermatitis is more severe than what is contemplated by the currently assigned noncompensable (0 percent) rating.  

The Veteran's perianal dermatitis has been appropriately rated under Diagnostic Code 7806 for dermatitis or eczema.  This Code provides a noncompensable evaluation where dermatitis or eczema covers less than five percent of the entire body or less than five percent of exposed areas affected and no more than topical therapy was required during the previous twelve month period.  A 10 percent evaluation is assigned when dermatitis or eczema is at least five percent, but less than twenty percent, of the entire body, or at least five percent, but less than twenty percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past twelve month period.  A 30 percent evaluation is assigned when twenty to forty percent of the entire body or twenty to forty percent of exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past twelve month period.  A 60 percent evaluation is assigned when more than forty percent of the entire body or more than forty percent of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the previous twelve month period.  Id.

In Johnson v. Shulkin, No. 16-2144 (Fed. Cir. 2017), the Federal Circuit noted that Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  Id. at 6-7.  The Federal Circuit stated "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied.'"  Id. at 7.  According to the Federal Circuit, although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  Id. at 8.

The Veteran was afforded a VA examination in January 2012, where he was diagnosed with perianal dermatitis.  The Veteran reported using baby wipes to prevent itching around the anus.  The examiner indicated that the Veteran used topical medications on a constant or near-constant basis.   The examiner noted that less than 5 percent of total body area was affected, none of which was exposed.  

The Veteran underwent a VA skin examination in May 2016.  During the evaluation, the Veteran denied having been treated with oral or topical medications in the past 12 months for any skin condition.  The Veteran's dermatitis was noted to affect less than 5 percent of his total body area.  The examiner also noted that the perianal skin was reddish, but with no skin break.  

The evidence also includes an August 2017 VA skin examination, where the Veteran was diagnosed with perianal dermatitis.  Use of "topical" corticosteroids were noted to have been used for less than 6 weeks in the past 12 months to alleviate itching around the anus.  The examiner noted that less than 5 percent of total body area was affected, none of which was exposed.  

On review of the record, the Board finds that the disability picture presented by the Veteran's perianal dermatitis does not result in a compensable disability rating for the entire appellate period.  There is no indication that at any time during the rating period that the perianal dermatitis affected at least five percent, but less than twenty percent, of the entire body, or at least five percent, but less than twenty percent, of exposed areas affected, or required any intermittent systemic therapy.  While the Veteran did use topical corticosteroids, the Board finds that in this case, in accordance with the decision in Johnson v. Shulkin, the topical treatment was applied only to certain areas and only affected those areas; it did not affect the Veteran's entire body.  The Board can find no basis for a compensable rating.

In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the level of severity of the Veteran's dermatitis.  The preponderance of the evidence does not show that a higher rating is warranted, nor that a staged rating is appropriate.  Accordingly, the Board finds that entitlement to a compensable rating for dermatitis is not warranted.


ORDER

An initial rating in excess of 20 percent for the service-connected lumbar spine disability is denied. 

A rating in excess of 30 percent for ischeo-rectal abscess is denied.

A rating in excess of 10 percent for a right hand disability is denied.

A rating in excess of 10 percent for a right wrist disability is denied.

A compensable rating for perianal dermatitis is denied. 




______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


